ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers’ Compensation Court of Appeals filed March 10, 2004, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01.
IT IS FURTHER ORDERED that the motion of Benton County, et ah, for oral argument be, and the same is, denied.
IT IS FURTHER ORDERED that the motion of Benton County, et al. to strike part of respondent’s brief be, and the same is, granted.
Employee is awarded $1,200 in attorney fees.
BY THE COURT:
/s/Sam L. Hanson Associate Justice